Title: From George Washington to George Clinton, 1 December 1782
From: Washington, George
To: Clinton, George


                        
                             1 December 1782
                        
                        Know all men by these present, that I George Washington of the Commonwealth of Virginia, General &
                            Commander in Chief of the Forces of the United States of America am held & firmly bound unto His Excellency George
                            Clinton Esqr. Governor of the State of New York in the Sum of Five thousand pounds Currt Money of the said State of New
                            York; to be paid unto the said George Clinton, his Executors, administrators, and assigns. To the payment whereof well & truly to be made & done, I bind myself, My Hiers Executors and Administrators firmly by these presents. Sealed
                            with my Seal and dated this 1st day of December Anno Dom: One thousand Seven hundred & Eighty two.
                        The Condition of the above Obligation is such that if the above bound George Washington his Heirs, Executors
                            and Administrators shall well & truly pay, or cause to be paid unto the above named George Clinton his Heirs,
                            Executors or Administrators the Sum of Two thousand five hundred pounds like Current Money of the State of New York with
                            legal Interest theron up on demand, then the above obligation to be null & void—otherwise to remain in full
                            force power & virtue in Law.
                        Note, On the Original, of which this is the Copy—it is certified, that on One thousand of the Twenty five
                            hundd pounds for the payment of which this Bond is given—no more than Six pr Ct Intt is to be paid. the remaining 1500
                            carries the legal Intt of Seven pr Ct.
                        
                            Go: Washington
                        
                    